   Case 21-03000-sgj Doc 22 Filed 01/13/21                  Entered 01/13/21 23:29:08             Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.




Signed January 11, 2021
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION
                                                                  §
     In re:                                                           Chapter 11
                                                                  §
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                             Case No. 19-34054-sgj11
                                                                  §
                                                                  §
                                      Debtor.
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                                  §
                                                                  §   Adversary Proceeding No.
     Plaintiff,
                                                                  §
                                                                  §   21-03000-sgj
     vs.
                                                                  §
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT FUND
                                                                  §
     ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,
                                                                  §
     HIGHLAND INCOME FUND, NEXPOINT
     STRATEGIC OPPORTUNITIES FUND,
     NEXPOINT CAPITAL, INC., AND CLO
     HOLDCO, LTD.,

                                      Defendants.



     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



     DOCS_NY:41860.3 36027/002
Case 21-03000-sgj Doc 22 Filed 01/13/21         Entered 01/13/21 23:29:08         Page 2 of 4



   ORDER GRANTING PLAINTIFF’S MOTION FOR EXPEDITED HEARING ON ITS
     EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER AND
   PRELIMINARY INJUNCTION AGAINST CERTAIN ENTITIES OWNED AND/OR
                 CONTROLLED BY MR. JAMES DONDERO

        Having considered the Plaintiff’s Motion for Expedited Hearing on Its Emergency

 Motion for a Temporary Restraining Order and Preliminary Injunction against Certain Entities

 Owned and/or Controlled by Mr. James Dondero [Docket No. 8] (the “Motion to Expedite”) of

 Highland Capital Management, L.P., the plaintiff in the above-captioned adversary proceeding

 (the “Adversary Proceeding”) and the debtor and debtor-in-possession (the “Debtor” or

 “Highland”) in the above-captioned chapter 11 case (“Bankruptcy Case”), seeking an expedited

 hearing on its Emergency Motion for a Temporary Restraining Order and Preliminary Injunction

 against Certain Entities Owned and/or Controlled by Mr. James Dondero [Docket No. 9] (the

 “Motion”), the Court finds that good cause exists to grant the Debtor’s Motion to Expedite.

 Accordingly, it is hereby ORDERED THAT:

        1.     The Motion to Expedite is GRANTED.

        2.     A hearing on the Motion shall be held on Wednesday, January 13, 2021 at 9:30

 a.m. (Central Time) in the United States Bankruptcy Court for the Northern District of Texas,

 1100 Commerce Street, 14th Floor, Dallas, Texas 75242.

        3.     The Court shall retain jurisdiction to hear and determine all matters arising from

 the implementation of this Order.

                                      ###End of Order###




                                               2
            Case 21-03000-sgj Doc 22 Filed 01/13/21                                  Entered 01/13/21 23:29:08                        Page 3 of 4
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                        Adv. Proc. No. 21-03000-sgj
Highland Capital Management Fund Advisor,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: cecker                                                                Page 1 of 2
Date Rcvd: Jan 11, 2021                                               Form ID: pdf001                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 13, 2021:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Jan 11 2021 22:59:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Jan 11 2021 22:59:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Jan 11 2021 22:59:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 13, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
           Case 21-03000-sgj Doc 22 Filed 01/13/21                              Entered 01/13/21 23:29:08                    Page 4 of 4
District/off: 0539-3                                              User: cecker                                                           Page 2 of 2
Date Rcvd: Jan 11, 2021                                           Form ID: pdf001                                                       Total Noticed: 4
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 11, 2021 at the address(es) listed
below:
Name                             Email Address
Davor Rukavina
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Advisors L.P. drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Capital Inc. drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant Highland Income Fund drukavina@munsch.com

John J. Kane
                                 on behalf of Defendant CLO Holdco Ltd. jkane@krcl.com, ecf@krcl.com;jkane@ecf.courtdrive.com

Zachery Z. Annable
                                 on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 7
